Name: 87/340/EEC: Commission Decision of 26 May 1987 on applications for reimbursement and advance payments in respect of aids granted by Portugal under Regulation (EEC) No 3828/85 (Only the Portuguese text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: accounting; NA;  Europe;  economic policy;  agricultural structures and production;  financial institutions and credit
 Date Published: 1987-07-03

 Avis juridique important|31987D034087/340/EEC: Commission Decision of 26 May 1987 on applications for reimbursement and advance payments in respect of aids granted by Portugal under Regulation (EEC) No 3828/85 (Only the Portuguese text is authentic) Official Journal L 181 , 03/07/1987 P. 0001 - 0034COMMISSION DECISION of 26 May 1987 on applications for reimbursement and advance payments in respect of aids granted by Portugal under Regulation (EEC) No 3828/85 (Only the Portuguese text is authentic) (87/340/CEE) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3828/85 of 20 December 1985 on a specific programme for the development of Portuguese agriculture (1), and in particular Articles 24 (1) and 26 (2) thereof, Whereas applications for reimbursement and applications for the payment of advances to be submitted by Portugal to the European Agricultural Guidance and Guarantee Fund (EAGGF), Guidance Section, must include certain data in order to enable the compliance of expenditure with the provisions of Regulation (EEC) No 3828/85 and of the corresponding Portuguese programmes, as approved by the Commission in accordance with Article 4 (2) of the said Regulation to be examined; Whereas, to enable effective controls to be carried out, Portugal must keep all the supporting documents on the basis of which the aids were calculated available to the Commission for a period of three years after the payment of the last reimbursement; Whereas, to enable the advance payments to be made as provided for in Article 26 (1) of Regulation (EEC) No 3828/85, detailed rules and procedures must be laid down with regard thereto; Whereas the measures provided for in this Decision are in accordance with the opinion of the Committee of the European Agricultural Guidance and Guarantee Fund, HAS ADOPTED THIS DECISION: Article 1 1. Applications for reimbursement as provided for in Article 24 (2) of Regulation (EEC) No 3828/85 must be made in accordance with the tables in Annexes 1 to 1.7 to this Decision. 2. Portugal shall forward to the Commission, with its first application for reimbursement, the national provisions on application and the administrative instructions, together with the forms and any other documents relating to the administrative implementation of the measure. Article 2 Portugal shall keep available to the Commission, for a period of three years after the payment of the last reimbursement, all supporting documents or certified copies thereof which it has in its possession, on the basis of which it was decided to grant the aids provided for in Regulation (EEC) No 3828/85, together with the complete files on the beneficiaries and the documents and tables on the basis of which the applications for reimbursement and advance payments were compiled. Article 3 The advance payments as provided for in Article 26 (1) of Regulation (EEC) No 3828/85 must be made in accordance with the tables in Annexes 2 to 2.6 hereto. Article 4 1. Advance payments from the Guidance Section of the European Agricultural Guidance and Guarantee Fund may be equivalent to a maximum of 80 % of the amount of the Community contribution towards the financing of the expenditure planned for the reference year. 2. Advance payments which are not expended during the year in respect of which they were made shall be deducted from the advance payment to be made in respect of the following year. 3. Advance payments in respect of the following year may not be paid before the documents referred to above have been forwarded to the Commission in the form of: - either a report drawn up in accordance with the table set out in Annex 3, on operations during the previous year in respect of which advance payments were made; - or the final application for reimbursement compiled in accordance with Article 1 (1). Article 5 This Decision is addressed to the Republic of Portugal. Done at Brussels, 26 May 1987. For the Commission Frans ANDRIESSEN Vice-President EWG:L111UMBE00.95 FF: 1UEN; SETUP: 01; Hoehe: 715 mm; 89 Zeilen; 3992 Zeichen; Bediener: HELM Pr.: C; Kunde: L 111 Umbr. Engl. 00 (1) OJ No L 372, 31. 12. 1985, p. 5. ANNEX 1 APPLICATION FOR REIMBURSEMENT OF EXPENDITURE EFFECTED IN 19. . UNDER REGULATION (EEC) No 3828/85 ON A SPECIFIC PROGRAMME FOR THE DEVELOPMENT OF PORTUGUESE AGRICULTURE ( ¹) (in Escudos) SUMMARY TABLE 1 2 3 4 5 Type of measures Eligible aids paid by Portugal Reimbursement applied for to the EAGGF Advance payment already made by the EAGGF Balance to be reimbursed Agricultural advisory and training services and research (Title II) (Totals from Annexes 1.1.1 to 1.1.8) Improving the efficiency of agricultural structures (Title III) (Totals from Annexes 1.2.1 to 1.2.8) Improvement of land structure (Title IV) (Totals from Annexes 1.3.1 to 1.3.3) Physical improvements (Title V) (Totals from Annexes 1.4.1 to 1.4.8) Land improvement (Title VI) (Totals from Annexes 1.5.1 to 1.5.8) Forestry (Title VIII) (Totals from Annexes 1.6.1 to 1.6.7) Sums recovered (Totals from Annex 1.7) Net-total Statement to be presented with the application for reimbursement of expenditure incurred pursuant to Regulation (EEC) No 3828/85 IT IS HEREBY STATED THAT: (a) the work in respect of which a reimbursement is applied for has been performed in accordance with the programmes approved by the Commission pursuant to Article 4 of the Regulation; (b) work which may be eligible for Community aid under other common measures or aid from the European Regional Development Fund is not included in these programmes; (c) Portugal possesses the resources for scrutinizing effectively the particulars used as a basis for calculating the aids paid which are eligible under the EAGGF; (d) the aids relating to agricultural advisory and training services and research meet the requirements of Title II of the Regulation and are not covered by the pre-accession programme; (e) the aids for improving the efficiency of agricultural structures meet the requirements of Title III of the Regulation; (f) the aids for improving land structure meet the requirements of Title IV of the Regulation and recipients have given the undertaking referred to in the third indent of Article 15 (1); (g) the aids for physical improvement meet the requirements of Title V of the Regulation; (h) the aids for land improvement meet the requirements of Title VI of the Regulation; (i) the forestry aids meet the requirements of Title VIII of the Regulation; (j) the recipients have been properly informed of the percentage of the appropriations stemming from the Community. (Date, stamp and signature of the competent authority) (2) If certain types of aid in the present Regulation are included in subsequent integrated programmes, it is necessary to indicate these costs clearly. ANNEX 1.1 AGRICULTURAL ADVISORY AND TRAINING SERVICES AND RESEARCH 1.1.1. Application for reimbursement of expenditure effected in 19 . . and referred to in Article 5 (a) of Regulation (EEC) No 3828/85 (in Escudos) DEVELOPMENT OF AGRICULTURAL ADVISORY SERVICES Creation and operation of training centres for agricultural advisers 1 2 3 4 5 6 Administrative unit Name and address of training centre Cost of creating centre Operational costs of centre Actual expenditure incurred by Portugal Reimbursement applied for the EAGGF Total 1.1.2. Application for reimbursement of expenditure effected in 19 . . and referred to in Article 5 (b) of Regulation (EEC) No 3828/85 (in Escudos) DEVELOPMENT OF AGRICULTURAL ADVISORY SERVICES Specialized training of instructors 1 2 3 4 5 Administrative unit Name and address of training centre Number of instructors who have completed a course Actual expenditure incurred by Portugal Reimbursement applied for to the EAGGF Total 1.1.3. Application for reimbursement of expenditure effected in 19 . . and referred to in Article 5 (c) of Regulation (EEC) No 3828/85 (in Escudos) DEVELOPMENT OF AGRICULTURAL ADVISORY SERVICES Training of agricultural advisers, including supplementary training for advisers already in employment 1 2 3 4 5 Administrative unit Number of new advisers trained Number of trained advisers already in employment Actual expenditure incurred by Portugal Reimbursement applied for to the EAGGF Total 1.1.4. Application for reimbursement of expenditure effected in 19 . . and referred to in Article 5 (d) of Regulation (EEC) No 3828/85 (in Escudos) DEVELOPMENT OF AGRICULTURAL ADVISORY SERVICES Employment of advisers newly recruited 1 2 3 4 Administrative unit Number of advisers recruited 1st year 2nd year 3rd year 4th year 5th year 6th year Actual expenditure incurred by Portugal Reimbursement applied for the EAGGF ( ¹) Total ( ¹) Account being taken of the coefficients referred to in Article 6 (2). 1.1.5. Application for reimbursement of expenditure effected in 19 . . and referred to in the second subparagraph of Article 6 (1) of Regulation (EEC) No 3828/85 (in Escudos) DEVELOPMENT OF AGRICULTURAL ADVISORY SERVICES Advisory schemes begun as part of the pre-accession programme but not covered by that programme: Use the same forms as shown at 1.1.1 to 1.1.4, adding the term 'pre-accession'. 1.1.6. Application for reimbursement of expenditure effected in 19 . . and referred to in the first indent of Article 8 (1) of Regulation (EEC) No 3828/85 (in Escudos) IMPROVEMENT OF AGRICULTURAL TRAINING FACILITIES Building and equipping agricultural training centres 1 2 3 4 5 6 Administrative unit Name and address of training centre Cost of building centre Cost of equipping centre Actual expenditure incurred by Portugal Reimbursement applied for to the EAGGF Total 1.1.7. Application for reimbursement of expenditure effected in 19 . . and referred in the second indent of Article 8 (1) of Regulation (EEC) No 3828/85 (in Escudos) IMPROVEMENT OF AGRICULTURAL TRAINING FACILITIES Building and equipping an agricultural research centre and a number of experimental centres providing equipment for existing centres of this type 1 2 3 4 5 6 7 Administrative unit Name and address of research or experimental centre Cost of building centre Cost of equipping centre Cost of equipping existing centres Actual expenditureincurred by Portugal Reimbursement applied for the EAGGF Total 1.1.8. Application for reimbursement of expenditure effected in 19 . . and referred to in the third indent of Article 8 (1) of Regulation (EEC) No 3828/85 (in Escudos) IMPROVEMENT OF AGRICULTURAL TRAINING FACILITIES Development and equipment of model farm 1 2 3 4 5 6 Administrative unit Address of model farm Cost of development Cost of equipment Actual expenditure incurred by Portugal Reimbursement applied for to the EAGGF Total EWG:L111UMBE02.95 FF: 1UEN; SETUP: 01; Hoehe: 1024 mm; 203 Zeilen; 4043 Zeichen; Bediener: HELM Pr.: B; Kunde: L 111 Tab. 02 ANNEX 1.2 IMPROVING THE EFFICIENCY OF AGRICULTURAL STRUCTURES 1.2.1. Application for reimbursement of expenditure effected in 19 . . and referred to in the first indent of Article 10 (1) of Regulation (EEC) No 3828/85 (in Escudos) DEVELOPMENT OF CATTLE, SHEEP AND GOAT FARMING AND ANIMAL HEALTH PROTECTION MEASURES Performance and progeny testing of bulls and aids to encourage the use of artificial insemination 1 2 3 4 5 6 7 Administrative unit Number of recipients concerned Performance testing Progeny testing Artificial insemination number of animals aids number of animals aids number of animals aids Total expenditure incurred by Portugal Reimbursement applied for to the EAGGF Total 1.2.2. Application for reimbursement of expenditure effected in 19 . . and referred to in the second indent of Artice 10 (1) of Regulation (EEC) No 3828/85 (in Escudos) DEVELOPMENT OF CATTLE, SHEEP AND GOAT FARMING AND ANIMAL HEALTH PROTECTION MEASURES Purchase of male breeding animals 1 2 3 4 5 6 7 Administrative unit Number of recipients concerned Cattle purchased Sheep purchased Goats purchased number aids number aids number aids Total expenditure incurred by Portugal Reimbursement applied for to the EAGGF Total 3. 7. 87 Official Journal of the European Communities 1.2.3. Application for reimbursement of expenditure effected in 19 . . and referred to in the second indent of Article 10 (1) of Regulation (EEC) No 3828/85 (in Escudos) DEVELOPMENT OF CATTLE, SHEEP AND GOAT FARMING AND ANIMAL HEALTH PROTECTION MEASURES Aid for the launching of livestock health protection groups 1 2 3 4 5 Administrative unit Name and address of group Cost of equipment Management costs 1st year 2nd year 3rd year 4th year 5th year Actual expenditure incurred by Portugal Total Reimbursement applied for to the EAGGF 1.2.4. Application for reimbursement of expenditure effected in 19 . . and referred to in the second indent of Article 10 (1) of Regulation (EEC) No 3828/85 (in Escudos) DEVELOPMENT OF CATTLE, SHEEP AND GOAT FARMING AND ANIMAL HEALTH PROTECTION MEASURES Aid for the purchase of the equipment required for the operation of regional information and analysis centres 1 2 3 4 5 Administrative unit Address of centre Cost of equipment Actual expenditure incurred by Portugal Reimbursement applied for to the EAGGF Total 3. 7. 87 Official Journal of the European Communities 1.2.5. Application for reimbursement of expenditure effected in 19 . . and referred to in the first indent of Article 11 (1) of Regulation (EEC) No 3828/85 (in Escudos) SPECIFIC MEASURES FOR RESTRUCTURING OLIVE GROWING Restructuring and renewal of groves for the production of oil 1 2 3 4 5 6 7 Administrative unit Number of recipients concerned Number of ha concerned Cost of work Total premiums per ha Special allowance 1st year 2nd year 3rd year 4th year 5th year Actual expenditure incurred by Portugal Total Reimbursement applied for to the EAGGF 1.2.6. Application for reimbursement of expenditure effected in 19 . . and referred to in the second indent of Article 11 (1) of Regulation (EEC) No 3828/85 (in Escudos) SPECIFIC MEASURES FOR RESTRUCTURING OLIVE GROWING Converting groves which produce olives for oil production to other crops 1 2 3 4 5 6 7 Administrative unit Number of recipients concerned Number of ha concerned Cost of work Total premiums per ha Special allowance 1st year 2nd year 3rd year 4th year 5th year Actual expenditure incurred by Portugal Total Reimbursement applied for to the EAGGF 3. 7. 87 Official Journal of the European Communities 1.2.7. Application for reimbursement of expenditure effected in 19 . . and referred to in the first indent of Article 12 (1) of Regulation (EEC) No 3828/85 (in Escudos) SPECIAL MEASURES CONCERNING THE PRODUCTION AND CHECKING OF SEEDS OF CERTIFIED QUALITY Setting-up and development of approved undertakings for the production and multiplication of seeds of certified quality, and purchase of seed-testing equipment 1 2 3 4 5 6 Administrative unit Number of undertaking concerned Cost of set up developed setting up development Cost of testing equipment Actual expenditure incurred by Portugal Reimbursement applied for to the EAGGF Total 1.2.8. Application for reimbursement of expenditure in 19 . . and referred to in Article 13 (1) of Regulation (EEC) No 3828/85 (in Escudos) SPECIAL MEASURES FOR THE AUTONOMOUS REGION OF MADEIRA Conversion from banana cultivation to the growing of exotic flowers and subtropical fruit 1 2 3 4 5 6 Administrative unit Number of recipients concerned Number of hectares concerned Total cost of conversion work Actual expenditure incurred by Portugal Reimbursement applied for to the EAGGF Total EWG:L111UMBE03.96 FF: 1UEN; SETUP: 01; Hoehe: 1021 mm; 299 Zeilen; 4587 Zeichen; Bediener: HELM Pr.: C; Kunde: L 111 Umbr. engl. 03 ANNEX 1.3 IMPROVEMENT OF THE EFFICIENCY OF LAND STRUCTURE 1.3.1. Application for reimbursement of expenditure effected in 19 . . and referred to in Article 15 (1) of Regulation (EEC) No 3828/85 (in Escudos) LAND CONSOLIDATION Levelling, improvement of embankments and ditches, farm roads and other land-improvement works 1 2 3 4 5 6 7 Administrative unit Number of consolidation operations Number of hectares concerned Number of parcels before after Work of ha/km Total cost of work Actual expenditure incurred by Portugal (a) levelling (b) improvement of embankments and ditches (c) farm roads (d) other land-improvement work ( ¹) Reimbursement applied for to the EAGGF ( ¹) To be specified. 1.3.2. Application for reimbursement of expenditure effected in 19 . . and referred to in Article 16 (1) (a) of Regulation (EEC) No 3828/85 (in Escudos) MEASURES TO ENCOURAGE THE CESSATION OF FARMING Annuity for farmers practising farming as their main occupation 1 2 3 4 5 Administrative unit Number of recipients Area released by the recipients Expenditure incurred Reimbursement applied for to the EAGGF new old new old new old new old Total 1.3.3. Application for reimbursement of expenditure effected in 19 . . and referred to in Article 16 (1) (b) of Regulation (EEC) No 3828/85 (in Escudos) MEASURES TO ENCOURAGE THE CESSATION OF FARMING Premium per hectare for farmers 1 2 3 4 5 Administrative unit Number of recipients concerned Number of hectares concerned Actual expenditure incurred by Portugal Reimbursement applied for to the EAGGF Total EWG:L111UMBE04.96 FF: 1UEN; SETUP: 01; Hoehe: 512 mm; 102 Zeilen; 1640 Zeichen; Bediener: HELM Pr.: C; Kunde: L 111 Umbr. England 04 ANNEX 1.4 PHYSICAL IMPROVEMENTS 1.4.1. Application for reimbursement of expenditure effected in 19 . . and referred to in Article 17 (2) of Regulation (EEC) No 3828/85 (in Escudos) COLLECTIVE IRRIGATION SCHEMES Installation and renewal of collective irrigation networks 1 2 3 4 5 6 7 8 Administrative unit Number of projects Number of recipients Area equipped for irrigation (ha) installation work renewal work Total cost of work completed Actual expenditure incurred by Portugal Reimbursement applied for to the EAGGF Total 1.4.2. Application for reimbursement of expenditure effected in 19 . . and referred to in Article 17 (2) of Regulation (EEC) No 3828/85 (in Escudos) COLLECTIVE IRRIGATION SCHEMES Drainage work associated with the installation and renewal of collective irrigation networks 1 2 3 4 5 6 Administrative unit Number of recipients Area drained (ha) Total cost of work completed Actual expenditure incurred by Portugal Reimbursement applied for to the EAGGF Total 1.4.3. Application for reimbursement of expenditure effected in 19 . . and referred to in Article 17 (2) of Regulation (EEC) No 3828/85 (in Escudos) COLLECTIVE IRRIGATION SCHEMES Drilling of boreholes and creation of reservoirs 1 2 3 4 5 6 7 Administrative unit Number of recipients Number of boreholes concerned Number of reservoirs concerned Total cost of work completed Actual expenditure incurred by Portugal Reimbursement applied forto the EAGGF Total 1.4.4. Application for reimbursement of expenditure effected in 19 . . and referred to in Article 18 (1) of Regulation (EEC) No 3828/85 (in Escudos) ARTERIAL DRAINAGE 1 2 3 4 5 6 7 Administrative unit Number of projects Number of recipients Area drained (ha) Total cost of work completed Actual expenditure incurred by Portugal Reimbursement applied for to the EAGGF Total 1.4.5. Application for reimbursement of expenditure effected in 19 . . and referred to in Article 18 (1) of Regulation (EEC) No 3828/85 (in Escudos) FIELD DRAINAGE 1 2 3 4 5 6 Administrative unit Number of recipients Area drained (ha) Total cost of work completed Actual expenditure incurred by Portugal Reimbursement applied for to the EAGGF Total 1.4.6. Application for reimbursement of expenditure effected in 19 . . and referred to in Article 19 (1) of Regulation (EEC) No 3828/85 (in Escudos) ELECTRIFICATION Provision of electricity to farms, villages and parts of villages 1 2 3 4 5 6 Administrative unit Number of farms concerned Number of villages concerned Total cost of work completed Actual expenditure incurred by Portugal Reimbursement applied for to the EAGGF Total 1.4.7. Application for reimbursement of expenditure effected in 19 . . and referred to in the first indent of Article 19 (1) of Regulation (EEC) No 3828/85 (in Escudos) PROVISION OF DRINKING WATER Provision of drinking water to farms and villages or parts of villages 1 2 3 4 5 6 Administrative unit Number of farms concerned Number of villages concerned Total cost of work completed Actual expenditure incurred by Portugal Reimbursement applied for to the EAGGF Total 1.4.8. Application for reimbursement of expenditure effected in 19 . . and referred to in the second indent of Article 19 (1) of Regulation (EEC) No 3828/85 (in Escudos) FARM ROADS AND LOCAL ROADS Construction and improvement of farm roads and local roads which are used for agriculture and forestry 1 2 3 4 5 6 7 Administrative unit Number of recipients Farm roads (km) Local roads (km) Total cost of work completed Actual expenditure incurred by Portugal Reimbursement applied for to the EAGGF Total EWG:L111UMBE05.95 FF: 1UEN; SETUP: 01; Hoehe: 1015 mm; 235 Zeilen; 3715 Zeichen; Bediener: HELM Pr.: C; Kunde: L 111 Umbr. engl. 05 ANNEX 1.5 LAND IMPROVEMENT 1.5.1. Application for reimbursement of expenditure effected in 19 . . and referred to in the first indent of Article 20 (1) of Regulation (EEC) No 3828/85 (in Escudos) PREPARATION OF UNPRODUCTIVE AND MARGINAL LAND 1 2 3 4 5 6 7 8 9 Administrative unit Number of recipients Stone removal and clearing (ha) Rotary slashing (ha) Ploughing (ha) Other work (ha) ( ¹) Total cost of work completed Actual expenditure incurred by Portugal Reimbursement applied for to the EAGGF Total ( ¹) To be specified. 1.5.2. Application for reimbursement of expenditure effected in 19 . . and referred to in the second indent of Article 20 (1) of Regulation (EEC) No 3828/85 (in Escudos) IMPROVEMENT OF MEADOWS, GRASSLAND, GRAZING LAND AND AREAS INTENDED FOR FODDER CROPS, INCLUDING IMPROVEMENT OF THE EQUIPMENT CONCERNED 1 2 3 4 5 6 7 Administrative unit Number of recipients Number of hectares concerned: improvement Number of hectares concerned: equipment Total cost of work completed Actual expenditure incurred by Portugal Reimbursement applied for to the EAGGF Total 1.5.3. Application for reimbursement of expenditure effected in 19 . . and referred to in the third indent of Article 20 (1) of Regulation (EEC) No 3828/85 (in Escudos) AID FOR THE PURCHASE OF SELECTED SEEDS FOR FODDER CROPS 1 2 3 4 5 6 Administrative unit Number of recipients Purchase of seed (kg) Total cost of purchase of seed Actual expenditure incurred by Portugal Reimbursement applied for to the EAGGF Total 1.5.4. Application for reimbursement of expenditure effected in 19 . . and referred to in the fourth indent of Article 20 (1) of Regulation (EEC) No 3828/85 (in Escudos) FENCING 1 2 3 4 5 6 Administrative unit Number of recipients Number of kilometres of fencing Total cost of work completed Actual expenditure incurred by Portugal Reimbursement applied for to the EAGGF Total 1.5.5. Application for reimbursement of expenditure effected in 19 . . and referred to in the fifth indent of Article 20 (1) of Regulation (EEC) No 3828/85 (in Escudos) SOIL PROTECTION Measures, including the creation of bench terraces and collecting ditches, to protect soil against erosion and wind 1 2 3 4 5 6 Administrative unit Protection against erosion (ha) Protection against wind (ha) Total cost of work completed Actual expenditure incurred by Portugal Reimbursement applied for to the EAGGF Total 1.5.6. Application for reimbursement of expenditure effected in 19 . . and referred to in the sixth indent of Article 20 (1) of Regulation (EEC) No 3828/85 (in Escudos) BUILDING OF SHELTERS 1 2 3 4 5 6 Administrative unit Number of recipients Number of shelters Total cost of work completed Actual expenditure incurred by Portugal Reimbursement applied for to the EAGGF Total 1.5.7. Application for reimbursement of expenditure effected in 19 . . and referred to in the seventh indent of Article 20 (1) of Regulation (EEC) No 3828/85 (in Escudos) SMALL IRRIGATION SYSTEMS Construction of small irrigation systems, including small reservoirs and associated drainage 1 2 3 4 5 6 Administrative unit Number of holdings Area affected by the various systems (ha) Total cost of work completed Actual expenditure incurred by Portugal Reimbursement applied for the EAGGF Total 1.5.8. Application for reimbursement of expenditure effected in 19 . . and referred to in the eighth indent of Article 20 (1) of Regulation (EEC) No 3828/85 (in Escudos) PURCHASE OF MACHINERY Aid for the purchase of machinery required for switching production to fodder crops 1 2 3 4 5 6 Administrative unit Number of recipients Number of machines purchased Total cost of purchase of machinery Actual expenditure incurred by Portugal Reimbursement applied for to the EAGGF Total EWG:L111UMBE06.96 FF: 1UEN; SETUP: 01; Hoehe: 1018 mm; 236 Zeilen; 3876 Zeichen; Bediener: HELM Pr.: C; Kunde: L 111 England 06 ANNEX 1.6 FORESTRY 1.6.1. Application for reimbursement of expenditure effected in 19 . . and referred to in the first indent of Article 22 (1) of Regulation (EEC) No 3828/85 AFFORESTATION 1 2 3 4 5 6 Administrative unit Number of recipients Area concerned (ha) Total cost of work completed Actual expenditure incurred by Portugal Reimbursement applied for to the EAGGF Total 1.6.2. Application for reimbursement of expenditure effected in 19 . . and referred to in the first indent of Article 22 (1) of Regulation (EEC) No 3828/85 IMPROVEMENT OF DETERIORATED WOODLANDS 1 2 3 4 5 6 Administrative unit Number of recipients Area concerned (ha) Total cost of work completed Actual expenditure incurred by Portugal Reimbursement applied for to the EAGGF Total 1.6.3. Application for reimbursement of expenditure effected in 19 . . and referred to in the second indent of Article 22 (1) of Regulation (EEC) No 3828/85 (in Escudos) RELATED WORK Earth-moving 1 2 3 4 5 6 Administrative unit Number of recipients Area concerned (ha) Total cost of work completed Actual expenditure incurred by Portugal Reimbursement applied for to the EAGGF Total 1.6.4. Application for reimbursement of expenditure effected in 19 . . and referred to in the second indent of Article 22 (1) of Regulation (EEC) No 3828/85 (in Escudos) RELATED WORK Construction of forest roads 1 2 3 4 5 6 Administrative unit Number of recipients Length of forest roads (km) Total cost of work completed Actual expenditure incurred by Portugal Reimbursement applied for to the EAGGF Total 1.6.5. Application for reimbursement of expenditure effected in 19 . . and referred to in the second indent of Article 22 (1) of Regulation (EEC) No 3828/85 (in Escudos) RELATED WORK Control of fast-flowing streams 1 2 3 4 5 6 Administrative unit Number of recipients Length of fast-flowing streams controlled (km) Total cost of work completed Actual expenditure incurred by Portugal Reimbursement applied for to the EAGGF Total 1.6.6. Application for reimbursement of expenditure effected in 19 . . and referred to in the third indent of Article 22 (1) of Regulation (EEC) No 3828/85 (in Escudos) MEASURES TO PREVENT AND FIGHT FOREST FIRES 1 2 3 4 5 6 Administrative unit Number of recipients Area concerned (ha) Total cost of work completed Actual expenditure incurred by Portugal Reimbursement applied for to theEAGGF Total 1.6.7. Application for reimbursement of expenditure effected in 19 . . and referred to in the fourth indent of Article 22 (1) of Regulation (EEC) No 3828/85 (in Escudos) STUDIES AND TRIALS Specific studies and trials essential for preparing forestry projects 12 3 4 5 6 Administrative unit Number of studies ( ¹) Number of trials ( ¹) Total cost of studies and trials Actual expenditure incurred by Portugal Reimbursement applied for to the EAGGF Total ( ¹) Include a brief description of studies and trials completed. EWG:L111UMBE07.95 FF: 1UEN; SETUP: 01; Hoehe: 1012 mm; 184 Zeilen; 3079 Zeichen; Bediener: HELM Pr.: B; Kunde: L 111 Umbr. engl. 07 ANNEX 1.7 RECOVERY Sums recovered in 19 . . in respect of aids granted under Regulation (EEC) No 3828/85 (in Escudos) 1 2 3 4 5 6 Administrative unit Code number of recipient Eligible aids recovered Amount to be deducted from EAGGF contribution Measure concerned (type of aid) and reason for recovery Where appropriate, code number of communication under Regulation (EEC) No 283/72 ( ¹) ( ¹) The fact of submitting this table does not obviate the need to forward the documents provided for in Articles 3 and 5 of Regulation (EEC) No 283/72 concerning irregularities and the recovery of sums wrongly paid in connection with the financing of the common agricultural policy and the organization of an information system in this field (OJ No L 96, 10. 2. 1972, p. 1). Consequently, if the recovery relates to a case of irregularity notified in accordance with the abovementioned Regulation, the number under which the case was notified should be mentioned. (Date, stamp and signature of competent authority) EWG:L111UMBE08.96 FF: 1UEN; SETUP: 01; Hoehe: 254 mm; 36 Zeilen; 1075 Zeichen; Bediener: HELM Pr.: C; Kunde: L 111 Umbr. engl. 08 ANNEX 2 APPLICATION FOR ADVANCE PAYMENTS FOR 19 . . UNDER REGULATION (EEC) No 3828/85 ON A SPECIFIC PROGRAMME FOR THE DEVELOPMENT OF PORTUGUESE AGRICULTURE ( ¹) (in Escudos) SUMMARY TABLE 1 2 3 4 5 Type of measure Cost envisaged for year for which application is made Eligible aid which Portugal proposed to pay Reimbursement to be applied for to the EAGGF Advance payment applied for Agricultural advisory and training services and research (Title II) Improvement of the efficiency of agricultural structures (Title III) Improvement of land structure (Title IV) Physical improvements (Title V) Land improvements (Title VI) Forestry (Title VIII) Total Provisions concerning all applications for payments on account IT IS HEREBY CONFIRMED THAT: (a) the advance payment is applied for in respect of agricultural measures forming part of programmes approved by the Commission pursuant to Article 4 (2) of Regulation (EEC) No 3828/85; (b) expenditure which is eligible for a financial contribution from the Community under other common measures or which qualifies for aid from the European Regional Development Fund is excluded from those programmes; (c) the appropriations intended to cover the national financial contribution are available and will be paid during the year in respect of which the advance payments are applied for; (d) the costs set out in column 2 or 3 relate to expenditure to be effected during the year in respect of which the advance payments are applied for; (e) the advance payments will be made available to the bodies and farmers bearing the burden of the work during the year in respect of which the advance payments are applied for; (f) the recipients referred to in the above indent will be properly informed, when the advance is paid, of the percentage of the appropriations stemming from the Community (a note on the procedure provided for in this respect is appended to this application). (Date, stamp and signature of the competent authority) (1) If certain types of aid in the present Regulation are included in subsequent integrated programmes, it is necessary to indicate these costs clearly. EWG:L111UMBE09.96 FF: 1UEN; SETUP: 01; Hoehe: 260 mm; 64 Zeilen; 2176 Zeichen; Bediener: HELM Pr.: C; Kunde: L 111 Umbr. engl. 09 ANNEX 2.1 APPLICATION FOR ADVANCE PAYMENTS FOR 19 . . UNDER REGULATION (EEC) No 3828/85 (in Escudos) TITLE II: AGRICULTURAL ADVISORY AND TRAINING SERVICES AND RESEARCH 1 2 3 4 5 6 Type of measure Number and nature of investments planned Costs envisaged Eligible aid which Portugal proposes to pay Reimbursement to be applied for to the EAGGF Advance payment applied for Creation and operation of training centres for agricultural advisers Specialized training of instructors Training of advisers Employment of advisers newly recruited Advisory measures commenced under the pre- accession programme Building and equipping of agricultural training centres Building and equipping of an agricultural research centre and experimental centres and equipping of existing centres of this type Development and equipping of model farms Total EWG:L111UMBE10.96 FF: 1UEN; SETUP: 01; Hoehe: 137 mm; 44 Zeilen; 836 Zeichen; Bediener: HELM Pr.: C; Kunde: L 111 Umbr. engl. 10 ANNEX 2.2 APPLICATION FOR ADVANCE PAYMENTS FOR 19 . . UNDER REGULATION (EEC) No 3828/85 (in Escudos) TITLE III: IMPROVING THE EFFICIENCY OF AGRICULTURAL STRUCTURES 1 2 3 4 5 6 Type of measure Number and nature of investments planned Costs envisaged Eligible aid which Portugal proposes to pay Reimbursement to be applied for to the EAGGF Advance payment applied for Performance and progency testing of bulls and aids to encourage the use of artificial insemination Purchase of male breeding animals Launching aid for livestock health protection groups Aid for the purchase of equipment required for the operation of regional information and analysis centres Restructuring and renewal of groves for oil production Conversion of groves for the production of oil to other crops Setting-up and development of undertakings for the production and multiplication of seeds and purchase of seed-testing equipment Conversion from banana growing to the growing of exotic flowers and subtropical fruit Total EWG:L111UMBE11.96 FF: 1UEN; SETUP: 01; Hoehe: 137 mm; 48 Zeilen; 1002 Zeichen; Bediener: HELM Pr.: C; Kunde: L 111 Umbruch England 11 ANNEX 2.3 APPLICATION FOR ADVANCE PAYMENTS FOR 19 . . UNDER REGULATION (EEC) No 3828/85 (in Escudos) TITLE IV: IMPROVEMENT OF LAND STRUCTURE 1 2 3 4 5 6 Type of measure Number and nature of investments planned Costs envisaged Eligible aid which Portugal proposes to pay Reimbursement to be applied for to the EAGGF Advance payment applied for Land consolidation Annuity for farmers practising farming as their main occupation who cease work in agriculture Premium per hectare to farmers who cease farming Total EWG:L111UMBE12.96 FF: 1UEN; SETUP: 01; Hoehe: 137 mm; 35 Zeilen; 522 Zeichen; Bediener: HELM Pr.: C; Kunde: L 111 engl. 12 ANNEX 2.4 APPLICATION FOR ADVANCE PAYMENTS FOR 19 . . UNDER REGULATION (EEC) No 3828/85 (in Escudos) TITLE V: PHYSICAL IMPROVEMENTS 1 2 3 4 5 6Type of measure Number and nature of investments planned Costs envisaged Eligible aid which Portugal proposes to pay Reimbursement to be applied for to the EAGGF Advance payment applied for Installation and renewal of collective irrigation networks Drainage work associated with the installation and renewal of collective irrigation networks Drilling of boreholes and creation of reservoirs Arterial drainage Field drainage Provision of electricity to farms, villages or parts of villages Provision of drinking water to farms, villages or parts of villages Construction and improvement of farm roads and local roads which are used for agricultural and forestry Total EWG:L111UMBE13.96 FF: 1UEN; SETUP: 01; Hoehe: 137 mm; 45 Zeilen; 817 Zeichen; Bediener: HELM Pr.: C; Kunde: L 111 Tab. engl. 13 ANNEX 2.5 Application for advance payments for 19 . . under Regulation (EEC) No 3828/85 (in Escudos) TITLE VI: LAND IMPROVEMENT 1 2 3 4 5 6 Type of measure Number and nature of investments planned Costs envisaged Eligible aid which Portugal proposes to pay Reimbursement to be applied for to the EAGGF Advance payment applied for Preparation of unproductive and marginal land Improvement of meadows, grassland, grazing land and areas intended for fodder crops, including improvement of the equipment concerned Aid for the purchase of selected seeds fodder crops Fencing Protection of soil against erosion and wind Building of shelters Small irrigation systems, including small reservoirs and associated drainage Aid for the purchase of machinery required for switching production to fodder crops Total EWG:L111UMBE14.96 FF: 1UEN; SETUP: 01; Hoehe: 137 mm; 43 Zeilen; 808 Zeichen; Bediener: HELM Pr.: C; Kunde: L 111 Umbr. Engl. 14 ANNEX 2.6 APPLICATION FOR ADVANCE PAYMENTS FOR 19 . . UNDER REGULATION (EEC) No 3828/85 (in Escudos) TITLE VIII: FORESTRY 1 2 3 4 5 6 Type of measure Number and nature of investments planned Costs envisaged Eligible aid which Portugal proposes to pay Reimbursement to be applied for to the EAGGF Advance payment applied for Afforestation Improvement of deteriorated woodlands Earth-moving Construction of forest roads Control of fast-flowing streams Measures to prevent and fight forest fire Studies and trials essential for preparing forestry projects Total EWG:L111UMBE15.97 FF: 1UEN; SETUP: 01; Hoehe: 137 mm; 39 Zeilen; 566 Zeichen; Bediener: HELM Pr.: C; Kunde: L 111 Umbruch England 15 ANNEX 3 REPORT ON THE USE OF ADVANCE PAYMENTS FOR 19 . . UNDER REGULATION (EEC) No 3828/85 (in Escudos) SUMMARY TABLE 1 2 3 4 5 6 7 8 9 10 Type of measure Costs envisaged Actual costs % Eligible aid planned Actual eligible aid % Advance payments received Advance payments made % Agricultural advisory and training service and research (Title II) Improving the efficiency of agricultural structures (Title III) Improvement of land structure (Title IV) Physical improvements (Title V) Land improvement (Title VI) Forestry (Title VIII) Total (Date, stamp and signature of the competent authority) EWG:L111UMBE16.96 FF: 1UEN; SETUP: 01; Hoehe: 135 mm; 48 Zeilen; 593 Zeichen; Bediener: HELM Pr.: C; Kunde: L 111 Tab. engl. 16